
	

113 SRES 179 ATS: To constitute the majority party's membership on certain committees for the One Hundred Thirteenth Congress, or until their successors are chosen.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 179
		IN THE SENATE OF THE UNITED STATES
		
			June 20,
			 2013
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Thirteenth Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committees for the One Hundred
			 Thirteenth Congress, or until their successors are chosen:
			Committee on
			 Appropriations:Ms. Mikulski (Chairman), Mr.
			 Leahy, Mr. Harkin, Mrs. Murray, Mrs. Feinstein, Mr. Durbin, Mr. Johnson of
			 South Dakota, Ms. Landrieu, Mr. Reed, Mr. Pryor, Mr. Tester, Mr. Udall of New
			 Mexico, Mrs. Shaheen, Mr. Merkley, Mr. Begich, Mr. Coons
			Committee on Commerce, Science, and
			 Transportation:Mr. Rockefeller (Chairman), Mrs.
			 Boxer, Mr. Nelson, Ms. Cantwell, Mr. Pryor, Mrs. McCaskill, Ms. Klobuchar, Mr.
			 Warner, Mr. Begich, Mr. Blumenthal, Mr. Schatz, Mr. Cowan, Mr. Heinrich
			Committee on Energy:Mr.
			 Wyden (Chairman), Mr. Johnson of South Dakota, Ms. Landrieu, Ms. Cantwell, Mr.
			 Sanders, Ms. Stabenow, Mr. Udall of Colorado, Mr. Franken, Mr. Manchin, Mr.
			 Schatz, Mr. Heinrich, Ms. Baldwin
			Committee on Environment and Public
			 Works:Mrs. Boxer (Chairman), Mr. Baucus, Mr.
			 Carper, Mr. Cardin, Mr. Sanders, Mr. Whitehouse, Mr. Udall of New Mexico, Mr.
			 Merkley, Mrs. Gillibrand, Ms. Hirono
			
